Title: Peter Collas to the American Commissioners, 8 October 1778: résumé
From: Collas, Peter
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Passy, October 8, 1778: Last August 6 I left here for Nantes and sailed on the 29th for Boston on the Dispatch, Corbin Barnes, master. I was captured on September 1, and taken into Guernsey; I made my way from there to England and finally to Calais. My trunk was searched and a number of articles were held on the supposition that they were made in England. These articles are of French manufacture, purchased in Nantes. I need your assistance to recover them.>